Citation Nr: 1116761	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Reynaud's syndrome of the right hand, also claimed as a residual of a cold weather injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he had a cold weather-related injury to his right hand during active service, and that his current Reynaud's syndrome is a residual of such cold injury.  The Board notes that the Veteran's DD 214 indicates he was awarded the Korean Service Medal with three bronze service stars and the Combat Infrantryman Badge.  

The record includes documentation both from the National Personnel Records Center (NPRC) and the RO, showing that the Veteran's service treatment records are fire-related and thus unavailable for review.  The Veteran was informed of such and has submitted a Report of Medical Examination and Report of Medical History, both dated December 1957.  The Veteran additionally submitted a letter from the NPRC which indicated that since his separation examination had been found, a NA Form 13038 was not necessary for reconstruction of his records.  However, the Board notes that the documents identified by the NPRC as part of a separation examination are dated more than four years after the Veteran's release from active duty.  Thus, the RO/AMC should provide the Veteran an NA Form 13038 to allow for potential reconstruction of his actual active duty service treatment records along with any additional notice necessary concerning the Veteran's fire related records.  

The Board notes that a March 2010 VA treatment record, associated with the claims file after the last July 2010 statement of the case, indicates that the Veteran had a history of Reynaud's syndrome since service and that this condition was followed by an outside private medical doctor.  It is unclear whether the Veteran was actually diagnosed with Reynaud's syndrome at that time.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine if he has a current residual of a cold injury, to include Reynaud's syndrome, incurred while on active duty.

Additionally, the Veteran should be requested to identify all providers of treatment for cold weather injuries, currently or in the past.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with an NA Form 13038, as well as any other required notification concerning his fire- related service treatment records.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Providence VAMC.

3.  Schedule the Veteran for a VA examination to determine the nature of any residuals of cold injury to his right hand and to obtain an opinion as to whether any disabilities found are related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should identify all relevant diagnoses and opine as to whether there is a 50 percent or better probability that any current residuals of cold exposure in the right hand are related to active duty.  The examiner should take into account the Veteran's statements, as well as the clinical records.  It is to be accepted as fact that the Veteran was exposed to extreme cold temperatures in service, as such is consistent with the circumstances of his service in Korea.  The Veteran should be asked to provide specific information regarding the duration and frequency of such exposure, as well as any post-service exposure to cold temperatures.  

The examiner should provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, the RO/AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



